DETAILED ACTION
This office action is in response to RCE filed on 9/3/2021.
Claim 21 is added.
Claims 1 – 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 20180255122, hereinafter Hu), in view of Li et al (US 20070174101, hereinafter Li), and further in view of Rehaag et al (US 20170093988, hereinafter Rehaag).

As per claim 21, Hu discloses: A computer implemented method for managing execution of a workflow comprising a set of subworkflows, the method comprising:
optimizing the set of subworkflows using a deep neural network; wherein each subworkflow of the set of subworkflows has a set of tasks; (Hu [0070], examiner note that each task is mapped to the claimed subworkflow, and a set of tasks can be interpreted to mean one or more tasks; [0056]: neural networks.)
wherein each task of the sets of tasks has a requirement of resources of a set of resources; wherein each task of the sets of tasks is enabled to be dependent on another task of the sets of tasks;
training the deep neural network by: executing the set of subworkflows, collecting provenance data from the execution, and collecting monitoring data that represents the state of the set of resources; wherein the training causes the neural network to learn relationships between the states of the set of resources, the sets of tasks, their parameters and the obtained performance; (Hu [0058]: As each task is executed in the cloud, the cognitive agents 420 collect metrics data corresponding to the task. The metrics data is transmitted to the metrics data collection and storage module 440 along with a task identifier for the task. The metrics data collection and storage module 440 may process the metrics data received from a plurality of cognitive agents 420 in order to aggregate metrics data from multiple nodes associated with the same task… ; [0049]: the resource manager 310 may track the resources available in the cloud; [0061]: After a number of tasks have been executed, one or more models can be trained to select an optimal number of resource units to allocate to a particular task; [0062]: each model implements a machine learning algorithm, such as a regression algorithm. The learning data 456 collected during execution of tasks in the cloud may be utilized to train the model. Training refers to adjusting the parameters of the model based on analysis of the learning data. For example, the learning data 456 may be implemented as a database of profiles, where each profile includes information related to one or multiple tasks initiated by one or multiple customers, a size of a dataset for each task, a number of resources units allocated to each task, and a score generated by the cognitive engine service 410 based on the metrics data collected while executing the task. [0055]: Each instance of a cognitive agent 420 included in a node collects metrics data for that node. The metrics data includes, but is not limited to, a processor utilization metric, a memory utilization metric, and/or a network bandwidth utilization metric. The cognitive agent 420 is configured to track tasks being executed by the node and sample values for each metric during execution of the task.)
(Hu [0070]: an optimal number of resource units to allocate to the first task is determined based on predicted scores output by the first model… The size of the dataset and a number of resource units may then be provided as input to the model, which is designed to generate a predicted score if the number of resource units were allocated to execute the first task. The model may be run multiple times to generate a number of predicted scores for different numbers of resource units. The model implements a machine learning algorithm, such as a regression algorithm. The output(s) of the model may be transmitted from the cognitive engine service 410 to the resource manager 310 in order for the resource manager 310 to determine the optimal number of resource units to allocate to the first task. The resource manager 310 tracks information related to the resource units available in the cloud and, therefore, can select an optimal number of resource units to allocate to the first task based on the predicted scores output by the model; [0063]: a threshold value is provided to the cognitive engine service to specify the desired score to achieve and help the cognitive engine service select an optimal number of resource units based on this threshold value.)

Hu did not explicitly disclose:

wherein the quality metric comprises cost restriction, wherein the cost restriction is set at a business workflow level;
However, Li teaches:
wherein each task of the sets of tasks has a requirement of resources of a set of resources; wherein each task of the sets of tasks is enabled to be dependent on another task of the sets of tasks; (Li [0026]: “an interactive workflow scheduler arranged to enable a user to reconfigure an instantiated workflow for a task comprising a plurality of actions (mapped to the claimed task) having a predetermined dependency relationship to each other… wherein the scheduler optimises the global utilisation of the resources required to fulfil the user request by processing in parallel the resource requirements of each of said plurality of actions required by the regenerated workflow”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Li into that of Hu in order to have each task of the sets of tasks has a requirement of resources of a set of resources; wherein each task of the sets of tasks is enabled to be dependent on another task of the sets of tasks. Li [0028] has shown the claimed limitations are just commonly known properties of a workflow, and it is commonly known that an user may define their 
Rehaag teaches:
wherein the quality metric comprises cost restriction, wherein the cost restriction is set at a business workflow level; (Rehaag [0077]: “given that each workflow evaluation thread may independently determine a current state for a state machine, the load balancer may use any factors to determine the computing resources to be deployed. Including, for example, workloads on a given host, price constraints in a client contract for provider services, performance requirements specified in a client contrast for provider services, or a combination of factors, including other factors”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Rehaag into that of Hu and Li in order to have the quality metric comprises cost restriction, wherein the cost restriction is set at a business workflow level. Rehaag [0077] has shown that the claimed limitation of allocation of resources to process tasks while ensuring compliance to business workflow level cost restriction is commonly known in the field, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103
Allowable Subject Matter
Claims 1 – 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196